PER CURIAM:
Dreama Gouge appeals the district court’s order dismissing her civil action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Gouge v. Penn America Ins. Co., No. CA-04-1083-2, 2005 WL 1639291 (S.D.W.Va. July 12, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.